Citation Nr: 1700541	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-45 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint and disc disease of the lumbar spine (a lumbar spine disability), to include as secondary to service-connected bilateral pes planus and bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In September 2012 the Veteran and his spouse testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the electronic claims file.  In June 2015 the Veteran was informed that the VLJ who had conducted the September 2012 Board hearing had retired, and was provided a period of 30 days within which to request a new hearing before a different VLJ.  To date, the Veteran has not responded to the June 2015 letter; therefore, the Board will assume the Veteran does not want a new hearing and will proceed with adjudication. 

In January 2013 the Board remanded the issues of service connection for lumbar spine and bilateral knee disabilities for additional development.  In April 2013 service connection for right and left knee disabilities was granted; therefore, these issues are not in appellate status and are not before the Board. 

When this case was most recently before the Board in May 2016, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board most recently remanded this matter in May 2016 to obtain an addendum VA opinion to address the Veteran's contention that his lumbar spine disability was aggravated by his service-connected bilateral pes planus.  Subsequently, an addendum VA opinion was received in June 2016.

Thereafter, in a November 2016 appellate brief, it was argued that the Veteran's lumbar spine disability was aggravated by his service-connected knee disabilities, to specifically include his right knee disability.  Website addresses and Internet articles purported to support this contention were noted.   

The Board finds that a remand is required to obtain an addendum VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should refer to the case to the VA examiner who provided the November 2015/June 2016 opinions (or a suitable substitute) for an addendum medical opinion.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  Another examination of the Veteran is not required.  If the examiner determines that another examination is necessary to provide the requested opinion, another examination should be provided.  

Based upon a review of the relevant evidence of record, the VA examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent of more) that the lumbosacral spine disorder is caused or aggravated by service-connected bilateral knee disabilities.

The term "aggravated" in this context refers to a chronic worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

If the opinion is that service-connected bilateral knee disabilities aggravated the Veteran's lumbosacral spine disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  The examiner should address the Website addresses and Internet articles noted in the aforementioned November 2016 Written Brief Presentation.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

